DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11/24/2020 for application number 16/020,068. 
Claims 1, 3-6, 30-39 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites, “The patient support system of claim 1, wherein said two updated indicia are arranged one another.” The term “said two updated indicia” lacks antecedent basis, and it is unclear what, “arranged one another” means. The Examiner assumes, “the patient support system of claim 1, wherein two of said updated indicia are arranged adjacent to one another,” was intended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Skare et al. (Pub. No. 2015/0195179).

In reference to claim 1, Elliot teaches a patient support system (fig. 1) comprising: a patient support apparatus (patient support 10, para. 0073-74) comprising a control system configured to control operational functions of said patient support apparatus (controller 25, para. 0079-80); a user interface configured to receive input from a user (control panel 30a, including touch screen display 38a, para. 0084); a display (display 38, para. 0084) configured to display a user menu comprising indicia representative of said operational function (menu displayed that can control settings, para. 0093-97, bed position, para. 0110-11, etc.); a controller in communication with said user interface, and said display, said controller being configured to (controller has CPU, para. 0081): receive an input signal from said user interface based on the input from the user to said user interface (user can make selections on touch screen, para. 0095-96, 0110-11); wherein two of said indicia [are] associated with a same one of said operational functions of said patient support apparatus (two indicia in the menu can correspond to the same operational function, like bed positions and volume, figs. 19 and 29).
However, Elliot does not explicitly teach determine a usage characteristic based on said input signal from said user interface over time; determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu; and transmit said updated display signal to said display to display said customized user menu.
Hu teaches determine a usage characteristic based on said input signal from said user interface over time (a frequency of selection is determined over a time period, para. 0028); determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu (a customized menu with zoomed icons is and transmit said updated display signal to said display to display said customized user menu (updated interface can be displayed, figs. 3 and 4, para. 0029-30, 33); and transmit an initial display signal to said display to display an initial user menu and receive said input signal from said user interface based on the input from the user to said user interface while displaying said user menu (it would be obvious that the plurality of icons must be displayed in some initial display, para. 0018, 28-30, otherwise there would be no way for Hu to initially calculate the selections over time); wherein two of said updated indicia is associated with a same one of said operational functions of said patient support apparatus (if Hu was applied to the menu of Elliot, then the two of the indicia would still be associated with the same operational function).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot and Hu before him at the time of filing, to modify the menu as disclosed by Elliot to include usage customization as taught by Hu.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage customization of Hu because it can help users more easily select frequently used icons (Hu, para. 0006).
However, Elliot and Hu do not explicitly teach wherein said customized user menu comprises updated indicia different from said indicia of said initial user menu.
Skare teaches wherein said customized user menu comprises updated indicia different from said indicia of said initial user menu (an updated toolbar can have a different icon from what was displayed before, para. 0024-25, 0029). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, and Skare before him at the time of filing, to modify the menu as disclosed by Elliot to include customization as taught by Skare.

In reference to claim 3, Hu further teaches the patient support system of claim 1, wherein said usage characteristic comprises one of (i) a frequency the user selects one of said indicia representative of one of said operational functions, (ii) a previous user selection of one of said indicia representative of one of said operational functions, and (iii) a time of day the user selects said one of said indicia representative of said one of said operational functions (Hu teaches a frequency of selection, para. 0028).
In reference to claim 4, Hu further teaches the patient support system of claim 2, wherein said customized user menu comprises at least one of an updated arrangement of said updated indicia different from an initial arrangement of said indicia, and an updated scaling of said updated indicia different from an initial scaling of said indicia (Hu teaches updated arrangement and scaling in figs. 3-4).
In reference to claim 5, Elliot further teaches the patient support system of claim 1, further comprising a touchscreen (interface is a touchscreen, para. 0084) comprising said user interface and said display with said touchscreen being configured to provide a pictorial representation of said patient support apparatus wherein said pictorial representation is adapted to be directly engaged by the user with said touchscreen to control said operational function of said patient support apparatus (pictorial representations of bed in figs. 29-30 can be selected to control the bed, para. 0110-11).
In reference to claim 6, Elliot and Hu further teache the patient support system of claim 5, wherein said customized user menu comprises an updated rendering of said pictorial representation (Elliot teaches the pictorial representations figs. 29-30) of said patient support apparatus based on said usage characteristics wherein said updating rendering includes at least one of a default view of said pictorial representation, a default view of a portion of said pictorial representation, and said updated indicia (Hu teaches the updated rendering including a default view or default view of a portion of the representations, by scaling the representations and either displaying all of the main icons, as in figs. 6-7, para. 0050-53, or by placing some of the main icons onto a second page, as in figs. 3-4).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Skare et al. (Pub. No. 2015/0195179) as applied to claim 1 above, and in further view of Odom (Pat. No. 7,036,087).

In reference to claim 30, Elliot, Hu, and Skare do not explicitly teach the patient support system of claim 1, wherein said two updated indicia are arranged one another.
Odom teaches the patient support system of claim 1, wherein [two of said] updated indicia are arranged [adjacent to] one another (icons can be grouped, and the collective usage of each icon in the group can cause the group to move relative to other groups, such that if a first icon is selected many times, the whole group including other grouped icons can move, and the grouped icons are displayed adjacent to the selected icon, col. 4, lines 15-30).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, Skare, and Odom before him at the time of filing, to modify the menu as disclosed by Elliot to include the associated indicia as taught by Odom.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the associated indicia of Odom because helps associate functionally related icons.

Claims 31-32, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Odom (Pat. No. 7,036,087).

In reference to claim 31, Elliot teaches a patient support system (fig. 1) comprising: a patient support apparatus (patient support 10, para. 0073-74) comprising a control system configured to control an operational function of said patient support apparatus (controller 25, para. 0079-80); a user interface configured to receive input from a user (control panel 30a, including touch screen display 38a, para. 0084); a display (display 38, para. 0084) configured to display a user menu comprising indicia representative of said operational function (menu displayed that can control settings, para. 0093-97, bed position, para. 0110-11, etc.); and a controller in communication with said user interface, and said display, said controller being configured to (controller has CPU, para. 0081): receive an input signal from said user interface (interface is displayed, and user can make selections on touch screen, para. 0095-96, 0110-11); a second of said … indicia is associated with a same one of said operational functions as said first indicia (two indicia in the menu can correspond to the same operational function, like bed positions and volume, figs. 19 and 29).
However, Elliot does not explicitly teach determine a usage characteristic based on said input signal from said user interface ; determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu; transmit said updated display signal to said display to display said customized user menu.
Hu teaches transmit an initial display signal to said display to display an initial user menu; receive an input signal from said user interface based on the input from the user to said user interface while displaying said initial user menu (it would be obvious that the plurality of icons must be displayed in some initial display, para. 0018, 28-30, otherwise there would be no way for Hu to initially calculate the selections over time); determine a usage characteristic based on said input signal from said user interface (a frequency of selection is determined over a time period, para. 0028); determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu (a customized menu with zoomed icons is determined based on the frequency of selection, para. 0028-30); transmit said updated display signal to said display to display said customized user menu (updated interface can be displayed, figs. 3 and 4, para. 0029-30, 33). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot and Hu before him at the time of filing, to modify the menu as disclosed by Elliot to include usage customization as taught by Hu.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage customization of Hu because it can help users more easily select frequently used icons (Hu, para. 0006).
However, Elliot and Hu do not explicitly teach wherein said customized user menu comprises updated indicia associated with said indicia selected on said initial user menu.
Odom teaches said customized user menu comprises updated indicia, and wherein a first of said updated indicia is said indicia selected on said initial user menu (icons can be grouped, and the collective usage of each icon in the group can cause the group to move relative to other groups, col. 4, lines 15-30) and a second of said updated indicia is associated with a same one of said operational functions as said first indicia (if Odom was applied to Elliot and Hu, it would be obvious that the menu groups of Odom could comprise two indicia that correspond to a same function, as in Elliot, if the two icons were grouped together).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, and Odom before him at the time of filing, to modify the menu as disclosed by Elliot to include the associated indicia as taught by Odom.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the associated indicia of Odom because helps associate functionally related icons.
In reference to claim 32, Odom further teaches the patient support system of claim 31, wherein the association between said first and second indicia is predefined and programmed to said controller (groups are preset, col. 4, lines 15-30, by the user for example, col. 3, line 37 to col. 4, line 2).
In reference to claim 34, Odom further teaches the patient support system of claim 31, wherein said first and second indicia are arranged adjacent to one another on said customized user menu (group icons displayed next to one another, col. 4, lines 15-30).

In reference to claim 35, Elliot teaches a patient support system (fig. 1) comprising: a patient support apparatus (patient support 10, para. 0073-74) comprising a control system configured to control an operational function of said patient support apparatus (controller 25, para. 0079-80); a user interface configured to receive input from a user (control panel 30a, including touch screen display 38a, para. 0084); a display (display 38, para. 0084) configured to display a user menu comprising indicia representative of said operational function (menu displayed that can control settings, para. 0093-97, bed position, para. 0110-11, etc.); and a controller in communication with said user interface, and said display, said controller being configured to (controller has CPU, para. 0081): receive an input signal from said user interface (interface is displayed, and user can make selections on touch screen, para. 0095-96, 0110-11) wherein more than one of said indicia associated with a same one of said operational functions (two indicia in the menu can correspond to the same operational function, like bed positions and volume, figs. 19 and 29).
However, Elliot does not explicitly teach determine a usage characteristic based on said input signal from said user interface ; determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu; transmit said updated display signal to said display to display said customized user menu.
transmit an initial display signal to said display to display an initial user menu; receive an input signal from said user interface based on the input from the user to said user interface while displaying said initial user menu (it would be obvious that the plurality of icons must be displayed in some initial display, para. 0018, 28-30, otherwise there would be no way for Hu to initially calculate the selections over time); determine a usage characteristic based on said input signal from said user interface (a frequency of selection is determined over a time period, para. 0028); determine a customized user menu based, at least in part, on said usage characteristic and generate an updated display signal representative of said customized user menu (a customized menu with zoomed icons is determined based on the frequency of selection, para. 0028-30); transmit said updated display signal to said display to display said customized user menu (updated interface can be displayed, figs. 3 and 4, para. 0029-30, 33), wherein said customized user menu comprises an updated arrangement of said indicia different form an initial arrangement of said indicia (Hu teaches updated arrangement and scaling in figs. 3-4).
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot and Hu before him at the time of filing, to modify the menu as disclosed by Elliot to include usage customization as taught by Hu.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage customization of Hu because it can help users more easily select frequently used icons (Hu, para. 0006).
However, Elliot and Hu do not explicitly teach wherein more than one of said indicia associated with a same one of said operational functions are positioned adjacent to one another in said updated arrangement.
Odom teaches wherein more than one of said indicia associated with a same one of said operational functions (if Odom was applied to Elliot and Hu, it would be obvious that the menu groups are positioned adjacent to one another in said updated arrangement (icons can be grouped so they are displayed adjacent to each other, and the collective usage of each icon in the group can cause the group to move relative to other groups, col. 4, lines 15-30). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, and Odom before him at the time of filing, to modify the menu as disclosed by Elliot to include the associated indicia as taught by Odom.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the associated indicia of Odom because helps associate functionally related icons.
In reference to claim 36, Odom further teaches the patient support system of claim 35, wherein the association between said more than one indicia is predefined and programmed to said controller (groups are preset, col. 4, lines 15-30, by the user for example, col. 3, line 37 to col. 4, line 2).

Claims 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Odom (Pat. No. 7,036,087) as applied to claims 31 and 35 above, and in further view of Antipa (Pub. No. 2015/0082242).

In reference to claim 33, Elliot, Hu, and Odom do not explicitly teach the patient support system of claim 31, wherein the association between said first and second indicia is determined by said controller based on said usage characteristics over time.
Antipa teaches the patient support system of claim 31, wherein the association between said first and second indicia is determined by said controller based on said usage characteristics over time (based on command selected and a history of selections, the menu determines which indicia to display, fig. 9, para. 0059-63). 

One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage association of Antipa because helps surface relevant commands while conserving display space (Antipa, para. 0003-07).
In reference to claim 37, Elliot, Hu, and Odom do not explicitly teach the patient support system of claim 31, wherein the association between said more than one indicia is determined by said controller based on said usage characteristics over time.
Antipa teaches the patient support system of claim 35, wherein the association between said more than one indicia is determined by said controller based on said usage characteristics over time (based on command selected and a history of selections, the menu determines which indicia to display, fig. 9, para. 0059-63). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, Odom, and Antipa before him at the time of filing, to modify the menu as disclosed by Elliot to include the usage association as taught by Antipa.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage association of Antipa because helps surface relevant commands while conserving display space (Antipa, para. 0003-07).

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (Pub. No. 2008/0172789) in view of Hu (Pub. No. 2011/0258581) and Odom (Pat. No. 7,036,087) as applied to claim 35 above, and in further view of Skare et al. (Pub. No. 2015/0195179).

In reference to claim 38, Elliot, Hu, and Odom do not explicitly teach the patient support system of claim 35, wherein a plurality of usage characteristics may be used by said controller to determine said customized user menu.
Skare teaches the patient support system of claim 35, wherein a plurality of usage characteristics may be used by said controller to determine said customized user menu (most frequently used icons as well as most recently used icons can be displayed in the menu, para. 0017, 0023-24). 
It would have been obvious to one of ordinary skill in art, having the teachings of Elliot, Hu, Odom, and Skare before him at the time of filing, to modify the menu as disclosed by Elliot to include the usage characteristics as taught by Skare.
One of ordinary skill in the art would be motivated to modify the menu of Elliot to include the usage characteristics of Skare because it can help generate a less cluttered and easier to use interface (Skare, para. 0025).
In reference to claim 39, Skare further teaches the patient support system of claim 38, wherein a portion of said customized user menu comprises most frequently selected of said indicia being one of said usage characteristics, and another portion comprises most recently selected of said indicia being another one of said usage characteristics (most frequently used icons as well as most recently used icons can be displayed in the menu, para. 0017, 0023-24).

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. Applicant argues that Odom and the other references fail to teach that a second icon is moved along with a first icon based on the second icon being associated with a common function of the first. This is correct, however, this limitation is not in the claim. The claims merely state that two of the updated .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174